       Case 4:20-cr-06002-SAB         ECF No. 18   filed 12/27/19   PageID.40 Page 1 of 2




 1

 2

 3                                                                                  FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 4                                                                        Dec 27, 2019
                                                                               SEAN F. MCAVOY, CLERK
 5                         UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                         No. 4:19-MJ-07168-MKD-1

 8                       Plaintiff,                    ORDER FOLLOWING
                                                       PRELIMINARY HEARING
 9   vs.

10   JOSE MARIA LOPEZ ORDUNO,

11                       Defendant.

12         On Friday, December 27, 2019, the Court conducted a preliminary hearing.

13   The Defendant appeared, in custody, with Assistant Federal Defender Jeremy

14   Sporn and was assisted by federal court-certified interpreter Cristina Perez-Lopez.

15   Assistant United States Attorney Michael Murphy represented the United States.

16         Officer John D’Aquila testified and was cross-examined. Argument was

17   presented by both sides. For the reasons set forth on the record, the Court finds

18   that probable cause exists to believe that the offense charged in the Complaint

19   (ECF No. 1) was committed and to believe that the Defendant committed the

20   offense.




     ORDER FOLLOWING PRELIMINARY HEARING - 1
       Case 4:20-cr-06002-SAB    ECF No. 18   filed 12/27/19   PageID.41 Page 2 of 2




 1          Accordingly, IT IS ORDERED:

 2         1.    The Court finds probable cause exists to believe the offense charged

 3   (ECF No. 1) has been committed and to believe that Defendant committed the

 4   offense.

 5         DATED this December 27, 2019.

 6                              s/Mary K. Dimke
                                MARY K. DIMKE
 7                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER FOLLOWING PRELIMINARY HEARING - 2
